MEMORANDUM **
Candy Wijaya, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider its prior order dismissing her appeal as untimely filed. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005), we grant the petition for review and remand.
Wijaya’s motion to reconsider attached several exhibits supporting her argument that her late-filed appeal be considered timely due to ineffective assistance of counsel. See BIA Practice Manual, Ch. 3.1(c)(ii) (permitting submission of evidence with motions to re-file untimely appeals or motions). As the BIA’s December 17, 2004 decision does not indicate that it considered Wijaya’s argument or evidence, we remand to allow the BIA to exercise its discretion regarding Wijaya’s request. See Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir.2005) (BIA must provide specific and cogent reasons for its decision in order to provide court a reasoned decision to review).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-P3.